Citation Nr: 1230513	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar disc disease with a history of scoliosis.

2.  Entitlement to a compensable disability rating for service-connected hemorrhoids.

3.  Whether a September 27, 1996 rating decision which assigned a 10 percent initial disability rating for lumbar disc disease with scoliosis, should be revised or reversed on the grounds of clear and unmistakable evidence (CUE).

4.  Entitlement to an effective date earlier than December 7, 2006 for a 20 percent disability rating for lumbar disc disease with a history of scoliosis.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to May 6, 2011, and in excess of 30 percent from May 6, 2011, for service-connected pes planus with bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The May 2007 rating decision was issued pursuant to a claim for an increased (compensable) rating for hemorrhoids received on September 21, 2006, a claim for an increased rating for service-connected low back disability received on December 7, 2006, and a claim of CUE in a September 1996 rating decision which assigned a 10 percent initial rating for lumbar disc disease with scoliosis received on February 8, 2007.  Although the VA letter, dated later that same month, which provided notice of the May 2007 rating decision, did not specifically address the CUE claim, a copy of the May 2007 rating decision was provided as part of the notice, and it included an explanation of the denial of the CUE claim.

During the pendency of the appeal, an October 2008 rating decision granted a 20 percent rating for the service-connected low back disability, effective from December 20, 2006.  In December 2008, the Veteran filed a notice of disagreement with the effective date assigned for the 20 percent rating.  As such, it is NOT a free-standing earlier effective date claim.  See See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In February 2011, the Board remanded the CUE claim, the issues of entitlement to an increased rating for service-connected lumbar disc disease and hemorrhoids, and entitlement to an earlier effective date for the award of a 20 percent rating for the service-connected low back disability.  With the exception of the award of an earlier effective date of December 7, 2006 for the 20 percent rating for the service-connected lumbar disc disease with history of scoliosis, the RO continued the denial of each claim, as reflected in the December 2011 supplemental statement of the case (SSOC), and returned these matters to the Board for further appellate consideration.

After completion of the development requested in the February 2011 Board remand, a December 2011 rating decision granted service connection for pes planus with plantar fasciitis.  As this was a full grant of the service connection benefit sought on appeal, the service connection issue is no longer before the Board.  However, as will be discussed in the remand below, the Veteran filed a notice of disagreement (NOD) with the initial staged ratings assigned in the December 2011 rating decision for the service-connected pes planus with plantar fasciitis.  He has not yet been issued a statement of the case (SOC) regarding the initial staged ratings assigned.  

The issues of entitlement to an effective date earlier than December 7, 2006 for a 20 percent disability rating for lumbar disc disease with a history of scoliosis, and entitlement to higher staged initial ratings for pes planus with bilateral plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of the appeal for entitlement to an increased rating for lumbar disc disease with history of scoliosis.

2.  In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of the appeal for entitlement to an increased (compensable) rating for hemorrhoids.

3.  In a September 27, 1996 rating decision, the RO granted service connection for lumbar disc disease with scoliosis and assigned a 10 percent initial disability rating.

4.  The Veteran was notified of the September 27, 1996 rating decision, but he did not appeal that decision.

5.  The correct facts, as they were known at that time, were before the RO on September 27, 1996, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for lumbar disc disease with history of scoliosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased (compensable) rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  There was no clear and unmistakable error in the September 27, 1996 rating decision that assigned a 10 percent initial disability rating for service-connected lumbar disc disease with history of scoliosis.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran's representative informed the Board in a July 2012 informal hearing presentation that the Veteran submitted an email stating that he wished to withdraw the claims for an increased rating for lumbar disc disease with history of scoliosis and for an increased rating for hemorrhoids.  A copy of the email was attached to the informal hearing presentation.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.

II. Veterans Claims Assistance Act of 2000

The Board notes that VCAA is not applicable to the claim of CUE as a matter of law.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

As will be discussed below, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice provisions and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of his duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the matter without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  CUE

As an initial matter the Board notes that the Veteran's CUE claim is not inextricably intertwined the claim for an earlier effective date, which is being remanded below, as the outcome of the earlier effective date claim will not have an impact on the determination of whether there was CUE in the September 1996 rating decision.  Accordingly, the Board will adjudicate the Veteran's CUE claim.  

A review of the record reveals that a rating decision dated on September 27, 1996 granted entitlement to service connection for lumbar disc disease with scoliosis with an evaluation of 10 percent, effective July 31, 1996.  A letter was sent with that decision to the Veteran informing him that if he thought the decision was wrong; he should write and tell the RO why.  The letter noted that it enclosed VA Form 4107, which explains his right to appeal.  The Veteran did not file a notice of disagreement.  In general, in the absence of CUE, rating decisions that are not timely appealed are final.  

In February 2007, the Veteran alleged clear and unmistakable error in the assignment of a 10 percent initial disability rating for service-connected lumbar disc disease with scoliosis in the September 27, 1996 rating decision.  The RO denied the CUE claim in the May 2007 rating decision, and the current appeal ensued.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Essentially, the Veteran contends that clear and unmistakable error was committed in the September 27, 1996 rating decision on the basis that the RO misapplied the law in assigning the 10 percent initial disability rating.  In this regard, the Veteran contends he was diagnosed with scoliosis during active military service and according to Part IV of the C.F.R. any condition of the spine that is coupled with scoliosis should be granted a 20 percent disability rating.    

The Board observes that, in the September 27, 1996 rating decision, the service-connected lumbar disc disease with scoliosis was rated under Diagnostic Code 5293, which evaluates intervertebral disc syndrome.  At the time of the September 27, 1996 rating decision, Diagnostic Code 5293 provided that a 10 percent disability rating was warranted for mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1996).  A 20 percent disability rating was assigned for moderate, recurring attacks of intervertebral disc syndrome.  A disability rating of 40 percent was warranted for severe, recurring attacks, with intermittent relief, and a 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc with little intermittent relief.  

The September 27, 1996 rating decision evaluated the evidence of record and determined that the Veteran's disability was manifested by mild symptoms associated with intervertebral disc syndrome.  Thus, the September 27, 1996 rating decision applied the correct law, which was in effect at the time of that decision.  The Board notes that the Veteran alleges that the rating criteria of the spine warrants a 20 percent rating for any condition of the spine that is coupled with scoliosis; however, in reviewing the diagnostic codes that rate disabilities of the spine that were in effect on September 27, 1996, the Board finds that none of the diagnostic codes support this assertion.  Furthermore, it appears that the Veteran may be relying on the regulations with respect to disabilities or injuries of the spine that became effective on September 26, 2003.  In light of the foregoing, the Board finds that the statutory or regulatory provisions extant at the time of the September 27, 1996 rating decision were not incorrectly applied.

Furthermore, the record shows that the RO considered the Veteran's service treatment records in determining the assigned disability rating and the September 27, 1996 rating decision specifically mentioned that his service treatment records reveal x-ray evidence of lumbar scoliosis.  The Board finds no indication in the record that the RO failed to consider all of the evidence of record at that time.  Thus, the correct facts, as they were known at the time, were before the adjudicator.  
Based on the above contentions and pertinent regulations, the Board finds that the RO did not commit clear and unmistakable error in the assignment of a 10 percent disability rating for degenerative disc disease with scoliosis.  The allegations submitted by the Veteran are based on the law that was not in effect at the time of the September 27, 1996 rating decision.  Furthermore, the RO, in considering the medical evidence of record (which included the X-ray evidence of lumbar scoliosis) and concluding that a 10 percent rating was warranted, weighed the evidence and exercised judgment in applying the rating criteria to the facts.  The Veteran has not showed either that the correct facts were not available to the RO or that the laws were not correctly applied.  Consequently, the requirements for showing CUE in the September 27, 1996 rating decision have not been met.  A CUE claim, which does not meet the identified criteria, must be denied.  See Luallen v. Brown, 8 .App. 92 (1995).


ORDER

The appeal is dismissed as to the issue of entitlement to an increased rating for lumbar disc disease with history of scoliosis.

The appeal is dismissed as to the issue of entitlement to an increased rating for hemorrhoids.

Having found that that the September 27, 1996 rating decision that granted a 10 percent initial disability rating for lumbar disc disease with history of scoliosis was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied.


REMAND

As noted in the introduction, the RO granted service connection for pes planus with bilateral plantar fasciitis and assigned a 10 percent disability rating effective December 7, 2006 and a 30 percent disability rating as of May 6, 2011 in a December 2011 rating decision.  The Veteran submitted a notice of disagreement with the December 2011 rating decision.  The letter specifically noted that the Veteran disagreed with the decision to assign a 30 percent rating for bilateral pes planus effective the date of the VA examination and that it should go back to the date he filed the claim.  This is a clear expression of disagreement with the December 2011 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issue of entitlement to higher initial staged ratings.

With respect to the Veteran's claim of an earlier effective date for the grant of a 20 percent disability rating for service-connected lumbar disc disease with a history of scoliosis, the Board observes that it was previously remanded in February 2011 so that this issue may be adjudicated by the AOJ and to issue a supplemental statement of the case if the benefit sought was not granted.  The Board observes that a December 2011 supplemental statement of the case denied entitlement to an effective date earlier than December 7, 2006 for the grant of a 20 percent disability rating for service-connected lumbar disc disease with a history of scoliosis.  

The Board notes that the earlier effective date claim is a new issue based on a disagreement in response to the notice of decision to a prior claim, in this case the grant of a 20 percent disability rating in an October 2008 rating decision.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved.  See VAOPGCPREC 8-03 (December 22, 2003), 69 Fed. Reg. 25180 (2004).  The Board notes that the VA cover letter that accompanied the December 2011 supplemental statement of the case did not include information on the Veteran's right to file, and the time limit for filing, a substantive appeal, information on his right to a personal hearing before a Veterans Law Judge of the Board, or a VA Form 9, Appeal to Board of Veterans' Appeals.  See 38 C.F.R. § 19.30 (2011).  Thus, a remand is warranted to provide the Veteran correct notice in this regard.

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative a statement of the case regarding the claims of entitlement to an effective date prior to December 7, 2006 for the grant of a 20 disability rating for lumbar disc disease with history of scoliosis, and entitlement to higher staged initial ratings for pes planus with bilateral plantar fasciitis, along with a VA Form 9, and afford them the appropriate time to file a substantive appeal perfecting an appeal on each issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to a an earlier effective date for the grant of a 20 percent disability rating for lumbar disc disease with a history of scoliosis and entitlement to higher staged initial ratings for pes planus with bilateral plantar fasciitis -a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


